Mr. Justice Duncan delivered the opinion of the court: Appellee, the Illinois. Central Railroad Company, filed objections to the taxes extended against its property in Logan county at the June term, 1915, of the county court of said county. The objections involved in this proceeding are as to the road and bridge taxes of East Lincoln township, in said county. The county court sustained the objections and denied judgment for said taxes, and the collector has appealed. The only objection insisted upon and argued by appellee on this appeal is, that the highway commissioners of said town did not hold a meeting on the first Tuesday in September, 1914, to determine and certify the amount required for road and bridge purposes, as required by section 56 of the Roád and Bridge act. It was conceded that the August meeting to determine the rate was held, as required by section 50 of the act. On the hearing, proof was offered by appellant in support of a motion to amend the record of the commissioners so as to show that the commissioners did hold a meeting on the first Tuesday in September, 1914, and determined and certified the amount required for road and bridge purposes, as required by said section 56. The refusal of the court to allow the record to be so amended on the evidence offered is assigned and argued as error by appellant, and the correctness of the court’s ruling in that regard is also to be determined by this court. Identically the same questions for decision in this case, arising on the same record and upon practically the same briefs and arguments, were presented to and determined by this court in the case of People v. Chicago and Alton Railroad Co. 274 Ill. 209. The decision in that case is controlling in this case, and for the reasons therein given the •judgment of the county court is reversed and the cause remanded, with directions to permit the record to be amended and introduced in evidence as amended, and to render judgment for appellant for the taxes in question. Reversed and remanded, with directions.